        Case 6:17-cv-01685-MK           Document 352   Filed 05/28/21   Page 1 of 7




Alan J. Thayer, Jr., OSB No. 853428
INNOVATIVE LAW GROUP
P.O. Box 1268
Eugene, OR 97440
(541) 345-2325
alan@thinkilg.com

Jonathan T. Suder (pro hac vice)
Glenn S. Orman (pro hac vice)
Richard A. Wojcio, Jr. (pro hac vice)
FRIEDMAN, SUDER & COOKE
604 E. Fourth Street, Suite 200
Fort Worth, TX 76102
T: (817) 334-0400
F: (817) 334-0401
jts@fsclaw.com
orman@fsclaw.com
wojcio@fsclaw.com

ATTORNEYS FOR PLAINTIFF
ADASA INC

                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION

 ADASA INC.,                                   §        Case No.: 6:17-cv-01685-MK
                                               §
        Plaintiff,                             §
                                               §       PLAINTIFF’S MOTION FOR
 v.                                            §          PREJUDGMENT AND
                                               §       POSTJUDGMENT INTEREST
 AVERY DENNISON CORPORATION,                   §
                                               §
        Defendant.                             §
             Case 6:17-cv-01685-MK                Document 352            Filed 05/28/21          Page 2 of 7



I.         INTRODUCTION

           In order to adequately compensate Plaintiff ADASA, Inc. (“ADASA”) for Defendant

Avery Dennison, Corp.’s (“Avery”) infringement of the ‘967 Patent, ADASA is entitled to

prejudgment and post judgment interest on its damages award. Both types of interest are awarded

as a matter of course under relevant statutes.

           The rationale behind awarding prejudgment interest is simple: “an award of prejudgment

interest is necessary to ensure that the patent owner is placed in as good a position as he would

have been in had the infringer entered into a reasonable royalty agreement.”1 In this case, ADASA

has been deprived of the benefits of the jury’s reasonable royalty damages finding for over four
years and the appropriate pre-judgment interest rate must put ADASA in the proper position it

would have been but for Avery Dennison’s infringement.

           While district courts are given discretion in awarding the appropriate prejudgment interest

rate, Oregon precedent dictates that the appropriate rate here is 9% pursuant to Oregon statute and

federal courts in Oregon regularly apply this statutory rate.2 This rate is necessary to fully

compensate ADASA and to prevent Avery Dennison from being unjustly enriched, and therefore

effectively rewarded, for its extensive and continued infringement of the ‘967 Patent. This is

especially so in the present case, in which Avery Dennison’s purposefully dilatory conduct

extended the judicial process significantly to stymy ADASA’s ability to finally resolve its

meritorious infringement claims. As such, ADASA respectfully requests the Court grant ADASA

prejudgment interest at the statutory rate of nine percent, compounded quarterly, from the time of

filing through judgment and the appropriate post-judgment statutory interest going forward.

II.        RELEVANT AUTHORITY
           35 U.S.C. § 284 indicates that a court shall award interest in patent cases after a finding of

infringement (emphasis added):

           Upon finding for the claimant the court shall award the claimant damages adequate
           to compensate for the infringement, but in no event less than a reasonable royalty


1
    Gen. Motors Corp. v. Devex Corp., 461 U.S. 648, 655 (1983).
2
    The Federal Circuit has also affirmed district court holdings applying a state’s statutory interest rate.
                       Plaintiff’s Motion for Pre- and Post-Judgment Interest – Page 2
        Case 6:17-cv-01685-MK          Document 352       Filed 05/28/21     Page 3 of 7


       for the use made of the invention by the infringer, together with interest and costs
       as fixed by the court.

35 U.S.C. § 284 (emphasis added). The rationale behind awarding prejudgment interest is simple:

“an award of prejudgment interest is necessary to ensure that the patent owner is placed in as good

a position as he would have been in had the infringer entered into a reasonable royalty agreement.”

Gen. Motors Corp. v. Devex Corp., 461 U.S. 648, 655 (1983).

       Because there is no standard rate for prejudgment interest, district courts are given

“substantial discretion” to determine a prejudgment interest amount that is equitable, including

awarding interest in accordance with state statutory rates. EcoServices, LLC v. Certified Aviation

Servs., LLC, 340 F.Supp.3d 1004, 1033 (C.D. Cal. 2018) (citing Gyromat Corp. v. Champion

Spark Plug Co., 735 F.2d 549, 556-57 (Fed. Cir. 1984); Atmel Corp. v. Silicon Storage Tech., Inc.,

2002 U.S. Dist. LEXIS 27109 at 12-13 (N.D. Cal. June 21, 2002).

IIi.   ARGUMENT AND AUTHORITY

       A.      ADASA IS ENTITLED TO NINE PERCENT PREJUDGMENT INTEREST
               PURSUANT TO OREGON STATUTE

       Under Oregon statute § 82.010, “[t]he rate of interest…is nine percent per annum and is

payable on: (a) [a]ll moneys after they become due…” See Or. Rev. Stat. Ann. § 82.010(1)(a).

Oregon courts regularly apply this rate when calculating prejudgment interest on a damages

finding after a jury verdict. See Roblin v. Newmar Corp., 2020 U.S. Dist. LEXIS 251098, at *5

(D. Or. Mar. 16, 2020); Elston v. Toma, 2005 U.S. Dist. LEXIS 42370, at *23 (D. Or. Mar. 24,

2005); Carnese v. Standard Ins. Co., 2006 U.S. Dist. LEXIS 109218, at *3 (D. Or. Oct. 19, 2006).

Additionally, district courts within the Ninth Circuit have regularly awarded prejudgment interest

using state statutory interest rates in patent infringement cases. See Carl Zeiss Vision Int’l GMBH

v. Signet Armorlite, Inc., 2012 U.S. Dist. LEXIS 105928, at *7-8 (S.D. Cal. 2012) (awarding

California statutory rate); KFx Med. Corp. v. Arthrex Inc., 2014 U.S. Dist. LEXIS 191176 (S.D.

Cal. 2014) (awarding California statutory rate); Bard Peripheral Vascular, Inc. v. W.L. Gore &


                 Plaintiff’s Motion for Pre- and Post-Judgment Interest – Page 3
         Case 6:17-cv-01685-MK          Document 352        Filed 05/28/21     Page 4 of 7


Assoc., Inc., 2009 U.S. Dist. LEXIS 31328 (D. Ariz. Mar. 31, 2009) (awarding the Arizona

statutory rate); see also Schwendimann v. Arkwright Advanced Coating, Inc., 959 F.3d 1065, 1076

(Fed. Cir. 2020) (affirming award at statutory rate of ten percent); Gyromat Corp., 735 F.2d at

556; Oiness v. Walgreen Co., 88 F.3d 1025, 1028, 1033 (Fed. Cir. 1996) (affirming award at

statutory rate of eight percent).

        Application of the statutory rate is presumed “unless the trial judge finds, on substantial

evidence, that the equities of that particular case require a different rate.” Grosz-Salomon v. Paul

Revere Life Ins. Co., 237 F.3d 1154, 1163-64 (9th Cir. 2001) (emphasis added). There can be no

evidence at all – especially substantial evidence – that the rate should be lower given ADASA’s

failure to have access to these funds for the past years, along with Avery Dennison’s significant

litigation misconduct and objectively weak litigation positions that unnecessarily delayed and

made ADASA’s ability to get to trial that much more difficult. See Dkt. No. 351.

        Providing interest at the Oregon statutory rate puts ADASA in the position it would have

been had Avery paid royalties for its infringement when due, rather than depriving ADASA of

royalties due to it for nearly four years. This is what both patent law and the Oregon statute require

and should be the rate applied here for the time period from the filing of the suit through judgment.

See Roblin, 2020 U.S. Dist. LEXIS 251098, at *5; Elston, 2005 U.S. Dist. LEXIS 42370, at *23;

Carnese, 2006 U.S. Dist. LEXIS 109218, at *3; see also Comcast IP Holdings LLC v. Sprint

Communs. Co., L.P., 850 F.3d 1302, 1314-15 (Fed. Cir. 2017) (“[p]rejudgment interest runs from

the earliest date of infringement for any patent issued at the time of the hypothetical

negotiation[.]”); GM Corp. v. Devex Corp., 461 U.S. 648, 655-56 (1983) (Interest awarded is

applied through to the date of judgment to account for “the forgone use of the money” during that




                  Plaintiff’s Motion for Pre- and Post-Judgment Interest – Page 4
          Case 6:17-cv-01685-MK              Document 352           Filed 05/28/21        Page 5 of 7


time span.).3

        B.       PREJUDGMENT                  INTEREST            SHOULD            BE        COMPOUNDED
                 QUARTERLY

        In addition to the interest rate itself, compounding interest is well within the Court’s

discretion and is seen as an important component of making an aggrieved party whole. See e.g.

Fujifilm Corp. v. Motorola Mobility LLC, 182 F. Supp. 3d 1014, 1042 (N.D. Cal. 2016)

(compounding quarterly); AMP Inc. v. Lantrans Inc., 1991 U.S. Dist. LEXIS 20296, at *19 (C.D.

Cal. 1991) (“[i]n applying prejudgment interest, courts have recognized that compounding is

necessary to fully compensate the patentee.”); Bio-Rad Labs, Inc. v. Nicolet Instrument Corp., 807

F.2d 964, 969 (Fed. Cir. 1986) (“The rate of prejudgment interest and whether it should be

compounded or uncompounded are matters left largely to the discretion of the district court.”).

Thus, “courts have approved annual compounding and even daily compounding.” Id.

        Here, ADASA requests that interest levied be compounded quarterly, which courts

regularly hold is appropriate in patent infringement cases “for the loss of use of the money owed

by Defendants for use of the patents-in-suit without a license.” United States Philips Corp. v. KXD

Tech., Inc., 2007 U.S. Dist. LEXIS 98908, at *7 (C.D. Cal. Sep. 17, 2007); see also Smith Eng’g

Co., Inc. v. Eisenmann Corp., 2000 U.S. Dist. LEXIS 21773, at *3 (C.D. Cal. Dec. 13, 2000).

        C.       POST-JUDGMENT INTEREST ON THE ENTIRE AMOUNT AWARDED
                 IN THE FINAL JUDGMENT
        An award of post-judgment interest is mandatory under 28 U.S.C. § 1961 and is awarded

as a matter of course. As set forth in Section 1961, “[s]uch interest shall be calculated from the

date of the entry of the judgment, at a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the

calendar week preceding the date of the judgment.” See 28 U.S.C. § 1961; Bayer CropScience AG


3
  Avery Dennison will likely argue that the prime interest rate is more appropriate or applicable than the Oregon
statutory rate; however, such a rate would effectively award Avery Dennison as an efficient infringer and would fail
to put ADASA in as “good a position as he would have been in had the infringer entered into a reasonable royalty
agreement.” Gen. Motors Corp. v. Devex Corp., 461 U.S. 648, 655 (1983).
                    Plaintiff’s Motion for Pre- and Post-Judgment Interest – Page 5
          Case 6:17-cv-01685-MK               Document 352            Filed 05/28/21        Page 6 of 7



v. Dow AgroSciences LLC, 680 F. App’x 985, 999 (Fed. Cir. 2017). Therefore, ADASA requests

post judgment interest at a rate of 0.06% based on 28 U.S.C. § 1961 going forward.

IV.      CONCLUSION

         ADASA respectfully request the Court grant post-judgment interest at nine percent, in

accordance with the statutory provisions, on the total money award, including damages and

prejudgment interest, starting on this Motion’s hearing date and with a fixed per diem addition for

every day after that.4

DATED: May 28, 2021                                   Respectfully submitted,

                                                      By: /s/ Jonathan T. Suder

                                                      Alan J. Thayer, Jr., OSB No 853,428
                                                      Innovative Law Group
                                                      P.O. Box 1268
                                                      Eugene, Oregon 97440
                                                      (541) 345-2325
                                                      alan@thinkILG.com

                                                      Jonathan T. Suder (pro hac vice)
                                                      Glenn S. Orman (pro hac vice)
                                                      Richard A. Wojcio, Jr. (pro hac vice)
                                                      FRIEDMAN, SUDER & COOKE
                                                      604 E. Fourth Street, Suite 200
                                                      Fort Worth, TX 76102
                                                      (817) 334-0400
                                                      (817) 334-0401 fax
                                                      jts@fsclaw.com
                                                      orman@fsclaw.com
                                                      wojcio@fsclaw.com

                                                      Attorneys for Plaintiff ADASA Inc.




4
 After the Court makes the decision on the appropriate pre-judgment interest rate, ADASA will provide the Court
with a calculation pursuant to the verdict in this case should the Court desire the parties do provide the calculation.
                    Plaintiff’s Motion for Pre- and Post-Judgment Interest – Page 6
        Case 6:17-cv-01685-MK          Document 352        Filed 05/28/21     Page 7 of 7


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 28th of May, 2021, I electronically filed the foregoing document
with the clerk of the court for the U.S. District Court, District of Oregon, Eugene Division using
the electronic case filing system of the court. The electronic case filing system sent a “Notice of
Electronic Filing” to the attorneys of record who have consented in writing to accept this Notice
as service of this document by electronic means.


                                              /s/ Jonathan T. Suder




                 Plaintiff’s Motion for Pre- and Post-Judgment Interest – Page 7
